651 F.2d 1172
108 L.R.R.M. (BNA) 2428
The FIRESTONE TIRE & RUBBER COMPANY, Petitioner,v.The NATIONAL LABOR RELATIONS BOARD, Respondent.
78-1466.
United States Court of Appeals,Sixth Circuit.
Oct. 6, 1980.

J. Mack Swigert, Taft, Stettinius & Hollister, Cincinnati, Ohio, Martin Wald, Nicholas N. Price, Philadelphia, Pa., for petitioner.
Elliott Moore, Kenneth Hipp, Frederick Havard, Deputy Associate General Counsel N.L.R.B., Washington, D. C., for respondent.


1
Peter W. Hirsch, Director, Region 4, N.L.R.B., Philadelphia, Pa.


2
Before ENGEL and MERRITT, Circuit Judges and GUY, District Judge.*

ORDER

3
This matter is before the court on cross-petitions for review and enforcement respectively of a decision and order of the National Labor Relations Board issued September 29, 1978, and reported at 238 NLRB No. 168.


4
Upon consideration,


5
IT IS ORDERED that the order of the National Labor Relations Board is enforced.


6
ENGEL, Judge, dissents.


7
He would hold, as did the Administrative Law Judge, that petitioner's conduct did not violate the Act, Hoover v. NLRB, 191 F.2d 380 (6th Cir. 1951); NLRB v. Local 1229 I.B.E.W.  (Jefferson Standard), 346 U.S. 464, 74 S.Ct. 172, 98 L.Ed. 195 (1953).



*
 Hon. Ralph B. Guy, Jr., Judge, United States District Court for the Eastern District of Michigan, sitting by designation